Title: To George Washington from Robert H. Kirkwood, Jr., 7 March 1783
From: Kirkwood, Robert H., Jr.
To: Washington, George


                        
                            Sir
                            Philadelphia 7 March 1783
                        
                        Inclosed I send you Excellency the Arrangement of the Officers of the Delaware Battalion under my Command,
                            and have to wish your Concurrence in it; There being no supernumerary Subalterns to do the Staff Duties, Captns William
                            McKennan, and George Purvis, who retire through Necessity, have consented to do the Duties of Pay Master, Qr Master, and
                            Adjutant—your Concurrence in this I have also to request, if proper, as their Appointments to these Posts, will be highly
                            approved by the Officers of the Battalion—Since I came to this place, I have made Application to the Secretary at War, for
                            a Junction of the Troops, a Detachment of them doing Duty in this Garrison, whilst the Body of the Battalion are in the
                            Town of New Castle, in the State of Delaware—and has been referred by him, to your Excellency I have therefore to request
                            your Excellency ordering this Junction to take place—Many Reasons induce me to believe, that New Castle would be the most
                            proper Place, for thier being united—as I find the Morals of the Men, now doing duty here, are much affected as also, the
                            Refugees have been, and now are very troublesome in the Bay, and thier being at this Place, may have a powerful tendency,
                            in checking their horrid ravages—The Season, for disciplining the Troops, also being fast approaching, would be a powerful
                            Argument, in having them together, as the severity of the southern Campaigns has prevented that Regularity, and Discipline
                            so necessary. I have the Honor to be, Sir, your Excy Mo. Obt Hume Servant
                        
                            Robt Kirkwood
                            Captn Comt D.R.
                        
                    